As I view this case the single question presented is whether, under and by virtue of the provisions of Sections 5981, 5982 and 5983, General Code, applied to the undisputed facts presented by the record, the defendant innkeepers were relieved from the rigors and exactions of the common law which made an innkeeper practically an insurer of the personal property brought into the inn by a guest.
It is undisputed that in this instance the defendant innkeepers had complied with all the requirements of the statutory provisions referred to, which requirements include equipping the doors of the rooms with suitable locks and the transoms and windows with suitable fastenings. That the plaintiff failed to avail himself of the methods of security provided and that *Page 290 
he failed to keep the windows of his room fastened and failed to keep the door of the room locked are likewise uncontroverted.
The complaint made by the plaintiff in his bill of particulars is that he was assigned a room with windows which opened out on a roof and the innkeepers failed to have any screen or any protection of any kind over the windows.
The view of the courts below, upon which the judgment was based and affirmed, appears to have been that the provision of Section 5981, General Code, requiring that windows have suitable fasteners, includes a requirement also that there be a fastener on the screen suitable to provide protection from intruders and that failure to have such a screen constituted noncompliance with the requirements of the statute that windows be provided with suitable fasteners.
I join in the conclusion that the finder of facts was not justified in determining that the loss of the property stolen from such room during the night, while occupied by the guest, resulted from the negligence of the innkeepers in not providing suitable fasteners on the screen in the window through which an intruder could have entered the room of the guest, where it was shown that the window was provided with suitable fasteners although no other bars or barriers to keep out intruders were provided, although such window was accessible from the outside and the guest had not been warned of that situation. *Page 291